Order filed, June 26, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00261-CR
                                 ____________

                  BREALAND DWAYNE COMBS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1287840


                                     ORDER

      The reporter’s record in this case was due May 21, 2013. See Tex. R. App.
P. 35.1. On June 10, 2013, this court granted the court reporters request for
extension of time to file the record until June 20, 2013. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the
time prescribed in the first request, the court GRANTS your second request and
issues the following order.
      We order Tammy Adams, the official court reporter, to file the record in
this appeal on or before July 22, 2013. No further extension will be entertained
absent exceptional circumstances.            The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Tammy Adams does not timely file the record as ordered, the Court
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM